Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 2/18/2022. The changes and remarks disclosed therein have been considered. Claims 2, 12, 20 have been cancelled by the amendment. Claims 1, 3, 10, 11, 13, 14 and 18 have been amended. Therefore, claims 1, 3-11, 13-19 remain pending in the application.

Allowable Subject Matter
Claims 1, 3-11, 13-19 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Alhussien PG PUB 20180012663 (hereinafter Alhussien).
Alhussien discloses Independent read threshold voltage tracking techniques for multiple dependent read threshold voltages using syndrome weights. An exemplary method comprises reading codewords of a plurality of pages using different first read threshold voltages and a default second read threshold voltage; applying read values for the plurality of pages for the different first read threshold voltages and the default second read threshold voltage to a decoder; identifying a reading having a substantially minimum syndrome weight as a substantially optimum first read threshold voltage.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the read fail controller is configured to apply a recovery algorithm to a read operation of a memory location that has failed the optimum read voltage retry operation, depending on whether a physical address of a memory location that has failed a read operation using the first optimum read voltage and the physical address of the memory location that has failed the read operation are the same, and wherein the recovery algorithm includes a read retry operation, the optimum read voltage retry operation, a soft decoding operation, and a chip kill recovery operation.
Regarding independent claim 13 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  wherein the memory controller applies a recovery algorithm to a read operation of a memory location that has failed the first recovery algorithm, depending on whether an address of a memory location that has failed the first recovery algorithm and the address related to the selected read operation are the same, and wherein the recovery algorithms include a read retry operation, an optimum read voltage retry operation, a soft decoding operation, and a chip kill recovery operation.
Regarding independent claim 18 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: applying a recovery algorithm to a read operation of a memory location that has failed a read operation using the optimum read voltage, depending on whether a physical address of a memory location that has failed the read operation using the optimum read voltage and the physical address of the memory location that has failed the read operation are the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824